Opinion issued May 12, 2015




                                   In The

                              Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                          NO. 01-14-00488-CV
                        ———————————
  COMMERCE AND INDUSTRY INSURANCE COMPANY, STARNET
  INSURANCE COMPANY, CATLIN INSURANCE COMPANY, INC.,
ALLIANZ GLOBAL CORPORATE & SPECIALTY S.E., UNITED STATES
 AIRCRAFT INSURANCE GROUP, AND QBE AVIATION SYNDICATE
                5555 AT LLOYD’S, Appellants
                                     V.
 AMERICAN JET INTERNATIONAL CORPORATION D/B/A MILLION
  AIR CHARTER, REW INVESTMENTS, INC., HOUSTON AVIATION
    PARTNERS, LLC, WOOLSEY AVIATION, INC., MILLION AIR
   LACKLAND, LLC, GO FAYETTEVILLE, LLC, RENO AVIATION
     PARTNERS, LLC, GULFPORT AVIATION PARTNERS, LLC,
     TALLAHASSEE AVIATION PARTNERS, LLC, MILLION AIR
 INTERLINK, INC., ROGER WOOLSEY, AND CARL MOODY, Appellees

                                    and

 AMERICAN JET INTERNATIONAL CORPORATION D/B/A MILLION
  AIR CHARTER, REW INVESTMENTS, INC., HOUSTON AVIATION
    PARTNERS, LLC, WOOLSEY AVIATION, INC., MILLION AIR
   LACKLAND, LLC, GO FAYETTEVILLE, LLC, RENO AVIATION
    PARTNERS, LLC, GULFPORT AVIATION PARTNERS, LLC,
    TALLAHASSEE AVIATION PARTNERS, LLC, MILLION AIR
      INTERLINK, INC., AND ROGER WOOLSEY, Appellants

                              V.

  COMMERCE AND INDUSTRY INSURANCE COMPANY, STARNET
  INSURANCE COMPANY, CATLIN INSURANCE COMPANY, INC.,
ALLIANZ GLOBAL CORPORATE & SPECIALTY S.E., UNITED STATES
 AIRCRAFT INSURANCE GROUP, AND QBE AVIATION SYNDICATE
                5555 AT LLOYD’S, Appellees

                              and

AMERICAN JET INTERNATIONAL CORPORATION D/B/A MILLION
 AIR CHARTER, REW INVESTMENTS, INC., HOUSTON AVIATION
   PARTNERS, LLC, WOOLSEY AVIATION, INC., MILLION AIR
  LACKLAND, LLC, GO FAYETTEVILLE, LLC, RENO AVIATION
    PARTNERS, LLC, GULFPORT AVIATION PARTNERS, LLC,
   TALLAHASSEE AVIATION PARTNERS, LLC, MILLION AIR
      INTERLINK, INC., AND ROGER WOOLSEY, Appellants

                              V.
TORUS NATIONAL INSURANCE COMPANY AND WAUSAU BUSINESS
             INSURANCE COMPANY, Appellees

                              and

                  CARL MOODY, Appellant

                              V.
      TORUS NATIONAL INSURANCE COMPANY, Appellee


             On Appeal from the 80th District Court
                     Harris County, Texas
               Trial Court Case No. 2013-41195


                               2
                        MEMORANDUM OPINION

      Appellants, Commerce and Industry Insurance Company, Starnet Insurance

Company, Catlin Insurance Company, Inc., Allianz Global Corporate & Specialty

S.E., United States Aircraft Insurance Group, and QBE Aviation Syndicate 5555 at

Lloyd’s (collectively “CIIC”) have filed a petition for permissive interlocutory

appeal in this Court. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f) (West

2015); TEX. R. APP. P. 28.3. Appellees, American Jet International Corporation

d/b/a Million Air Charter, REW Investments, Inc., Houston Aviation Partners,

LLC, Woolsey Aviation, Inc., Million Air Lackland, LLC, Go Fayetteville, LLC,

Reno Aviation Partners, LLC, Gulfport Aviation Partners, LLC, Tallahassee

Aviation Partners, LLC, Million Air Interlink, Inc., and Roger Woolsey

(collectively “American Jet”), have filed a motion to dismiss the petition for want

of jurisdiction. American Jet also has filed a cross-petition to CIIC’s petition,

“alternatively, and only in the event this Court decides to hear CIIC’s appeal . . . .”

Also, alternatively and in the event we deny their motion to dismiss CIIC’s

petition, American Jet has filed a separate petition for permissive interlocutory

appeal to which Torus National Insurance Company and Wausau Business

Insurance Company are appellees. Wausau has filed a motion to dismiss this

petition for lack of jurisdiction. Finally, Carl Moody has filed a petition for



                                          3
permissive interlocutory appeal as to Torus National Insurance, in which he adopts

and incorporates American Jet’s “conditional appeal.”

          To be entitled to a permissive appeal from an interlocutory order that would

not otherwise be appealable, the requesting party must establish that (1) the order

to be appealed involves a “controlling question of law as to which there is a

substantial ground for difference of opinion” and (2) an immediate appeal from the

order “may materially advance the ultimate termination of the litigation.” TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(d) (West 2015); see TEX. R. APP. P. 28.3(e)(4);

TEX. R. CIV. P. 168. Here, CIIC has not established that the order to be appealed

involves a controlling question of law as to which there is a substantial ground for

difference of opinion. Unless the section 51.014(d) requirements are met, we are

without jurisdiction over the permissive appeal. See Great Am. E&S Ins. Co. v.

Lapolla Indus., No. 01-14-00372-CV, 2014 WL 2895770, at *2 n.1 (Tex. App.—

Houston [1st Dist.] June 24, 2014, no pet.) (mem. op.) (citing Double Diamond

Del., Inc. v. Walkinshaw, No. 05–13–00893–CV, 2013 WL 5538814, at *2 (Tex.

App.—Dallas Oct. 7, 2013, no pet.) (mem. op.); State Fair of Tex. v. Iron

Mountain Info. Mgmt., Inc., 299 S.W.3d 261, 262 (Tex. App.—Dallas 2009, no

pet.)).

          Accordingly, we grant American Jet’s motion to dismiss and dismiss CIIC’s

petition for want of jurisdiction. Because we dismiss that petition, we dismiss


                                            4
American Jet’s cross-petition and petition for permissive interlocutory appeal, and

Moody’s petition for permissive interlocutory appeal. We dismiss all pending

motions as moot.



                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Lloyd.




                                        5